Citation Nr: 0011872	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  He served in the Republic of Vietnam during the 
Vietnam Era from December 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim for service connection for 
PTSD.  The veteran perfected an appeal on that determination 
to the Board.

In September 1996, the Board remanded the case to the RO for 
further development, and in May 1998, a VHA opinion was 
requested.  In a December 1998 decision, the Board found that 
new and material evidence had been submitted and reopened the 
claim for service connection for PTSD.  The issue of service 
connection for PTSD was then remanded to the RO for 
additional development.  The requested development has been 
accomplished and the Board will address the merits of the 
claim in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era, but he did not engage in combat with the enemy.  

3.  The veteran's claimed non-combat, in-service stressors 
were not corroborated by credible supporting evidence.  
4.  The diagnoses of PTSD of record were not based on a 
verified in-service stressor.  

5.  The veteran's preexisting PTSD (if in fact it existed) 
was not aggravated by his active military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306 (1996 & 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he served with 
Company D, 1st Battalion, 506th Airborne Infantry.  He was in 
Vietnam from December 1967 to May 1968.  His Military 
Occupational Specialty (MOS) was listed as Supply Clerk.  He 
was awarded the National Defense Service Medal, a Parachute 
Badge, and a Marksman Badge with Rifle Bar.  

Service medical records do not show any treatment for, or a 
diagnosis of PTSD.  Upon pre-induction examination March 
1966, and discharge examination in May 1968, the veteran was 
found to be psychiatrically normal.  He was hospitalized at 
the Ireland Army Hospital, in Fort Knox, Kentucky, from 
October 14, 1966 to November 16, 1966, for infectious 
mononucleosis.  

A discharge summary from the Philadelphia Psychiatric Center 
reported that the veteran was hospitalized at that facility 
from August 21, 1970, to October 25, 1970.  He was admitted 
with inappropriate affect and a "generally changed 
demeanor."  He felt isolated from the rest of the world and 
was subjected to unusual visual hallucinations.  He believed 
that he could pick up vibrations from other people and absorb 
them through his skin.  It was noted that he had been 
experimenting with methedrine and marijuana, and his 
adjustment pattern had been poor since his return from 
Vietnam.  He had difficulty holding a steady job and his 
parents described him as "hostile."  Mental status 
examination revealed that he was suspicious, and his insight 
and judgment were poor.  The final diagnosis was paranoid-
type schizophrenia.  His prognosis was considered poor.  

An August 1983 report from the Pennsylvania Bureau of 
Disability Determination, indicated that the veteran had at 
least one psychotic episode in the past, probably of a 
schizophrenic nature.  At the current time, it was difficult 
to diagnose schizophrenia, but the examination revealed 
borderline personality organization, and interpersonal 
relationships that were pathological.  His thinking was 
confused, concrete, and difficult to follow.  He exhibited a 
great deal of suspiciousness, and there was an impression 
that he experienced hallucinatory-like experiences.  

A discharge summary indicated that the veteran was 
hospitalized at the Coatesville, Pennsylvania, VA Medical 
Center (VAMC) from September 20, 1989, to October 16, 1989.  
He was admitted to the Alcohol and Drug Detoxification and 
Rehabilitation unit.  The discharge diagnosis was continuous 
drug and alcohol dependence.  

A VA consultation report, dated in October 1989, indicated 
that the veteran was seen for an evaluation to determine 
whether he had PTSD.  Clinical examination revealed that the 
veteran was well-oriented and had no difficulty with the 
questions asked of him.  He was verbal, had good eye contact, 
and his affect was appropriate.  His thought processes were 
logical and goal-directed.  He stated that he served in 
Vietnam for six months and that his primary duties were that 
of a supply clerk.  Reportedly, during his tour of duty, he 
was exposed to mild combat stress, the focus of which 
appeared to be taking fire while on perimeter defense.  He 
described few symptoms of PTSD, and described symptoms 
suggestive of a different disorder, including visual 
hallucinations, paranoid ideation, and delusional and 
grandiose thinking.  His medical records were reviewed and he 
underwent psychological testing, including the Minnesota 
Multi-phasic Personality Inventory (MMPI).  It was noted that 
the MMPI was considered to be a reliable indicator of PTSD 
among Vietnam war veterans.  The veteran's test results were 
considered valid for the purposes of the evaluation, and it 
was found that those results were dissimilar to those of 
veterans with PTSD.  It was concluded that a diagnosis of 
PTSD could not be supported, and that inpatient treatment in 
the PTSD program was not recommended.  

A discharge summary indicated that the veteran was 
hospitalized at the Coatesville, VAMC from December 14, 1989, 
to January 18, 1990.  He was re-admitted to the Alcohol and 
Drug Detoxification and Rehabilitation unit for the second 
time.  No psychiatric history was reported.  The discharge 
diagnosis was continuous alcohol and drug dependence.  

A VA clinical record, dated in January 1990, indicated that 
the veteran reported few symptoms of PTSD.  He admitted to a 
great deal of negative thoughts for not having done more in 
Vietnam, and he believed that some of his problems were due 
to his feelings of guilt about being in relative safety while 
others were in dangerous combat.  He served as a supply 
clerk, and was sent to the rear on one occasion in the field 
for doing drugs and alcohol.  

In March 1990, the National Personnel Records Center (NPRC) 
reported that the veteran's DA Form 20 could not be located.  

At a VA psychiatric examination in March 1990, the veteran 
related that his only prior psychiatric treatment was in 1969 
when he was admitted to the Philadelphia Psychiatric Center 
for two months for drug treatment.  He denied any other 
treatment during the intervening time.  At present, he 
complained of headaches, chronic pain, itching, and anger.  
Other veterans upset him, and he often felt caged or 
irritable.  He was frequently involved in fights.  He was 
paranoid around people and did not like to be in crowds.  
Loud noises made him think of grenades going off and angered 
him.  He was also disturbed by helicopters.  He recalled an 
incident in Vietnam when a sergeant made him pick up the body 
of a man who had drowned.  The examiner noted that the 
presence of a sufficient stressor given the veteran's mild to 
moderate combat exposure was problematic.  He conceded that 
there was considerable individual variability in response to 
stressors, so it was possible that he might have later 
symptoms as a result.  He indicated that the veteran had 
alcohol dependence which resulted from his initial attempts 
at symptom reduction.  

In May 1990, the NPRC again reported that the veteran's DA 
Form 20 could not be located.  

A VA discharge summary reported that the veteran was an 
inpatient at the domiciliary from May 1, 1990, to August 21, 
1990.  He was treated for alcohol and drug dependence.  A 
history of PTSD was noted.  

A VA consultation sheet, dated in September 1990, indicated 
that the veteran had been interviewed for participation in 
the PTSD group; however, it was questionable as to whether or 
not he had the disorder.  The veteran stated that he served 
in Vietnam for four months and found the experience to be 
very stressful.  He was not able to relate any specific 
traumatic experiences, except that occasionally he went to 
the field to bring back body bags.  His major complaint was 
survival guilt.  He denied having any nightmares.  It was 
concluded that he could participate in the educational 
component of the PTSD group.  

Notations from VA PTSD group meetings in September and 
October 1990, indicated that the veteran was enrolled in the 
program, and that the educational phase was discussed.  
Notations from VA PTSD group meetings in December 1990, 
related that the discussion revolved around anniversary 
material and the holidays.  The doctor noted that December 
and January were the build-up months for the TET Offensive 
for many veterans.  

A VA progress note, dated in February 1991, indicated that 
the veteran had been participating in a PTSD group.  The 
topic had been the thoughts, memories, and emotions which had 
been triggered by the Persian Gulf War.  The doctor noted 
that the veteran was willing to verbalize his thoughts and 
actions, but he avoided too much input concerning the war.  
In a subsequent VA progress note, dated in March 1991, the 
doctor related that the veteran's Philadelphia hospital 
summary was reviewed.  His impression was that the veteran 
had an underlying schizophrenic condition and that he was 
decompensating and developing somatic symptoms.  He also 
noted that he believed that the veteran's PTSD was due to 
childhood sexual abuse.  

A VA progress note, dated in June 1992, indicated that the 
veteran had been diagnosed with PTSD.  The examiner related 
that the stressor which caused the PTSD was childhood and 
adolescent abuse which the veteran experienced.  Based on the 
veteran's historical narrative, the examiner also noted that 
the veteran witnessed events outside the range of usual human 
experience during his military service in Vietnam, including 
a mortar attack; and abused alcohol or drugs excessively 
while there.  It was noted that the veteran had previously 
been diagnosed with schizophrenia, but that it appeared he 
only had one incident.  The examiner concluded that the 
veteran's military service in Vietnam exacerbated and 
reactivated his preexisting PTSD.  

In a July 1992 decision, the Social Security Administration 
granted the veteran's claim for disability benefits.  It was 
noted that his principal impairment was due to his history of 
a schizophrenic disorder for which he remained in domiciliary 
treatment status.  

A discharge summary from the Martinsburg VAMC indicated that 
the veteran was hospitalized at that facility from October 8-
21, 1992.  It was noted that he was a resident in the 
domiciliary, and presented with complaints of paranoid 
feelings and suicidal thoughts.  On mental status 
examination, he was alert and oriented times three.  He 
appeared anxious but exhibited no abnormal movements.  Speech 
was normal and goal-directed.  His affect was sad and 
restricted.  Delusions were positive, and auditory 
hallucinations were present.  Concentration was fair and 
memory was grossly intact.  The assessment was paranoid 
schizophrenia, and a history of PTSD.  He was treated with 
medication and therapy and his symptoms subsided.  He was 
discharged back to the domiciliary in stable condition.  

At a VA psychiatric examination in December 1992, the veteran 
reported that he had had numerous jobs until 1991.  He 
typically lost a job because of non-attendance; he would find 
it stressful being around other people and would not go back.  
He complained of nightmares of mortar attacks and isolation.  
He felt like going on a violent rampage and heard voices.  
The medication had helped.  The examiner noted that upon 
discussion of his Vietnam experiences, the veteran related 
stressor events, but it sounded as though he may have been 
pre-psychotic, at the time.  It was also noted that the 
nightmares of mortar attacks and isolation were more due to 
paranoia and a fear of people rather than numbing.  Clinical 
evaluation revealed a flattened affect, as well as the 
presence of delusions and hallucinations.  He exhibited 
depressive ideation, plus vegetative symptoms of lethargy, 
anorexia, and insomnia.  The examiner concluded that the 
veteran had symptoms of PTSD, but they were insufficient to 
meet the criteria for diagnosing the disorder.  Paranoid 
schizophrenia was diagnosed.  

At a VA general medical examination in September 1993, the 
veteran complained of daily episodes of anxiety, ideas of 
suicide, and a feeling like he would like to get out of his 
body.  It was noted that he was enrolled in a PTSD program.  
No specific psychiatric findings were made.  The diagnoses 
included a history of depression and a history of PTSD.  

A VA progress note, dated in July and August 1994, indicated 
that the veteran continued to participate in the PTSD group.  
It was reported that he listened attentively, and made a few 
brief comments.  He continued to focus negatively on himself 
and isolated.  He reported no PTSD symptoms.  

At a VA examination in October 1994, the veteran was 
diagnosed with poly-drug abuse, and a history of 
schizophrenia and PTSD.  

A VA consultation sheet, dated in May 1996, reported that the 
veteran was seen for complaints of difficulty sleeping.  He 
reported that he had dreams of Vietnam and slept during the 
day.  He did not trust people and got headaches regularly.  
It was noted that he had continuing symptoms of psychosis.  
The nurse was unable to rule out substance abuse induced 
psychosis or psychosis.  Haldol was prescribed.  

A VA progress note, dated in July 1996, indicated that the 
veteran was seen at the Mental Health Clinic.  He reported 
that he still experienced intrusive thoughts, meaning that 
others put thoughts into his head; and he believed that he 
could read other people's thoughts.  He isolated himself as a 
defense.  Clinical evaluation revealed no change.  There were 
no symptoms of akisthisia or dyskinesia.  

At a personal hearing before the undersigned Member of the 
Board in Washington D.C. in August 1996, the veteran 
testified that he did not serve in combat during his tour of 
duty in Vietnam.  He recalled that he was sexually abused in 
childhood, and that he often became anxious and depressed.  
He said he saw a doctor in service, but could not indicate 
any diagnosis or medication. He said that after service he 
took drugs and alcohol to suppress his feelings including 
anxiety, tension, and stress. He referred to stressful things 
in Vietnam and PTSD symptoms between 1970 and 1992.  He said 
he currently saw a psychiatrist for treatment and medication.  

In November 1996, the NPRC reported that the veteran's DA 
Form 20 was not a matter of record.  

At a VA psychiatric examination in November 1996, the veteran 
reported that he served as a supply clerk when he served in 
Vietnam.  He related that he was subjected to mortar fire, 
but denied seeing anyone injured or killed near him.  He 
recalled that he was required to go out into the field to 
collect bodies and put them in body bags.  He left Vietnam 
after five months because his enlistment was up.  He 
indicated that he had more than 20 jobs since leaving 
Vietnam, and the longest was as a sales clerk, a job which he 
held for 15 months.  He last worked as a driver's helper in 
1988.  He complained of nightmares related to the mortar 
attacks while in Vietnam, and indicated that he continued to 
experience auditory hallucinations.  Clinical evaluation 
revealed that his speech was frequently circumstantial and 
there was loosening of associational linkages.  Motor 
behavior showed some rocking suggestive of akathisia.  His 
affect appeared euthymic, related, and appropriate at the 
time.  He admitted to psychotic symptoms, but was oriented in 
all three spheres.  The diagnoses were chronic, 
undifferentiated schizophrenia; and polysubstance dependence, 
in sustained full remission.  

A VA discharge summary from the Martinsburg VAMC indicated 
that the veteran was hospitalized at that facility from 
November 22-26, 1996.  He was admitted with complaints of 
feeling depressed, having difficulty sleeping, and hearing 
voices.  He also experienced nightmares and suicidal 
thoughts, including running his car into oncoming traffic.  
He gave a history of depressive feelings, and had been 
treated with Zoloft and Haldol.  He also gave a history of 
PTSD, related to sexual trauma.  He stated that he often 
experienced flashbacks from his childhood sexual trauma, 
which at times, were aggravated by his experiences in 
Vietnam.  He was unable to sleep following nightmares, which 
included seeing a close friend blown away in Vietnam.  He 
felt guilty because he had survived.  Mental status 
examination revealed that the veteran was oriented times 
three; his mood was depressed, and his speech and motor 
activity were normal.  Mild paranoia was present in his 
thought content.  His judgment was impaired and his short-
term memory was decreased.  It was noted that he had a long-
standing history of treatment for alcohol and drug 
dependence, chronic paranoid-type schizophrenia, and PTSD.  
He was treated with a regimen of medications and therapy.  
The discharge diagnoses were paranoid-type schizophrenia, and 
chronic PTSD.  

In an undated addendum to his examination of the veteran in 
November 1996, a VA psychiatrist noted that the veteran had 
reported that he was subjected to sexual abuse during his 
childhood.  He also reported that while he was in Vietnam, he 
delivered supplies by convoy or by helicopter and on several 
of these occasions, he was involved in fire fights in order 
to repulse enemy ground attacks.  On other occasions, he was 
required to collect bodies and body parts and place them in 
body bags.  Over the years he had experienced combat-related 
nightmares, and experienced psychological distress when 
exposed to crowds.  Consequently, he tended to avoid crowded 
areas such as supermarkets and shopping malls, and tended to 
be isolated, detached, and estranged from others.  He spent 
most of his time along, had difficulty concentrating, and was 
hypervigilant.  He was uncomfortable in a restaurant sitting 
at the counter because his back was exposed.  In light of the 
additional information provided by the veteran, the 
psychiatrist stated that PTSD should be added to his list of 
the veteran's psychiatric diagnoses.  He concluded that the 
childhood sexual abuse, combined with his military service, 
caused the veteran to develop PTSD.  

Psychiatric assessments conducted by the University Health 
Associates Outpatient Services Center, between November 1996 
and May 1997, showed a diagnostic impression of 
schizophrenia.  In February 1997, the veteran complained that 
he had hallucinated for four days.  The visions had presently 
stopped.  He reported working on his PTSD, and the examiner 
commented that he discussed with the veteran his disagreement 
about the PTSD, and his assessment was that he was primarily 
suffering from schizophrenia.  The examiner further commented 
that the child abuse and his war experiences were stressful 
primarily secondary to his emerging schizophrenia.  

In an April 1997 statement, the veteran related that he 
experienced many symptoms of PTSD that were a direct result 
of the "combat trauma" he was exposed to in Vietnam.  He 
was required to collect bodies and body parts.  He had 
constant nightmares, night sweats, and sleeplessness.  He 
admitted that he smoked grass and drank himself to oblivion 
to cope with the stressors.  

In an April 1997 VA social work report, it was noted that the 
veteran had PTSD as a result of his military service in 
Vietnam.  

In a May 1997 letter, the United States Army and Joint 
Services Environmental Support Group (ESG) (now designated 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR)), advised that they were unable to 
document that the veteran was involved in a stabbing incident 
or that he attacked a lieutenant.  In addition, they could 
not find an individual named "[redacted]."  It was suggested 
that the RO obtain the veteran's Official Military Personnel 
File (OMPF) from the NPRC.  A unit history produced by the 
1st Battalion, 506th Infantry was enclosed.  The history 
detailed operations from that unit from July 1942, to January 
1970.  In December 1967, it was reported that the 1st 
Battalion, 506th Airborne Infantry joined the rest of the 
Division in Vietnam.  Its record was noted to be a proud one 
as it now fought with its "sister" battalions of the Third 
Brigade, who fought valiantly at Phouc Vinh, Song Be, Dak To, 
and Cu Chi.  The first combat incidents documented began in 
June 1968 when the 1st Battalion, 506th Airborne Infantry was 
called to the Cu Chi area because of suspected attacks on 
Saigon.  The Battalion was deployed near Trang Bang, and 
immediately encountered sporadic sniper fire.  Detailed 
entries continued to be documented in the history.  

At a VA psychiatric examination by two board-certified 
psychiatrists in July 1997, the veteran reported that he was 
exposed to mortar fire and other shelling while in Vietnam, 
and he pulled guard duty on numerous nights.  He related that 
he stabbed another soldier in the arm when he touched him 
unexpectedly.  He was scared most of the time he was there, 
and often had to go out in the field and pick up dead 
soldiers and place them in body bags.  On one occasion, he 
recalled that he saw another soldier lose his hand as a 
result of a booby trap.  At present he complained of 
intrusive thoughts of his Vietnam experiences.  He described 
thinking of various people whom he had seen killed, as well 
as having to put people into body bags. He tried to avoid 
other people which reminded him of Vietnam.  He also avoided 
crowded or noisy situations.  He believed he was 
hypervigilant and stayed on his guard much of the time.  He 
reported difficulty sleeping, and hearing voices from 
Vietnam.  

On clinical evaluation, the veteran's mood was described as 
sad.  He was pleasant and cooperative, and was properly 
attired.  His affect appeared restricted.  There was no 
evidence of psychomotor agitation or retardation.  He was 
alert and oriented times three.  The veteran recalled 
previous auditory hallucinations, including hearing a 
commentary telling him what to do at times.  He also recalled 
possible visual hallucinations.  There was no evidence of 
delusions or a formal thought disorder, but he expressed 
frequent suicidal thoughts.  Chronic PTSD was diagnosed.  

A VA discharge summary reported that the veteran was 
hospitalized from May 6-22, 1998.  He presented with a desire 
to get some help for his depression, anxiety and social 
isolation.  It was noted that the veteran had previously been 
diagnosed with paranoid schizophrenia, and that he had abused 
alcohol.  On mental status examination, the veteran was 
neatly dressed and made good eye contact.  Motor activity did 
not show any abnormal movements, agitation or retardation.  
His mood was described as "being in a fog" but "not 
confused."  He also felt pretty depressed.  His affect was 
blunt and became animated during the course of the interview.  
His speech was of normal rate and volume.  His thought 
process was goal-oriented and revealed some grandiosity.  He 
reported that he could read other people's minds.  His 
thought content was significant for retelling his Vietnam 
experiences and worrying about his condition.  His cognition, 
insight, judgment, orientation, and logic were intact.  He 
was admitted for stabilization of acute PTSD crisis.  The 
discharge diagnoses were:  chronic, severe PTSD; and 
dysthymia, secondary to PTSD.  

Continued attempts to obtain the veteran's military files 
from the NPRC were unsuccessful.  It was reported in February 
1998 that the records could not be located.  

In an expert opinion provided in July 1998 at the request of 
the Board, a VA Chief of Psychiatry Service, concluded that 
the veteran did not have PTSD.  After reviewing the veteran's 
claims file, he noted that the veteran had insufficient 
specific stressors to trigger PTSD, and his military service 
did not aggravate any PTSD he had from childhood sexual 
abuse.  He believed that the "break through" of PTSD 
symptoms secondary to childhood and adolescence trauma 
precipitated by non-combat military stressors appeared to be 
without merit.  Moreover, immediately after the veteran filed 
a claim for service connection for PTSD, VA providers found 
that the veteran did not fulfill the diagnostic criteria for 
PTSD, and the stigmata of sexual childhood and adolescent 
trauma were absent.  The expert opined that the observation 
of a "dual diagnosis" seemed more tenable than any other 
disorder, but he was unable to categorically state the 
sequence of the development of a dual diagnostic disorder.  
There was much persuasive evidence for schizophrenia, 
paranoid type with secondary substance abuse supporting a 
"self-medication" phenomena, as well as a possibility of 
drug-induced psychosis (schizophrenia) given the setting of 
chronic and protracted state of poly-substance dependence.  
In closing, the expert stated the following:  a nervous 
disorder was not present during service; there were no 
psychiatric abnormalities at time of separation from service; 
and a psychosis was not diagnosed in the one-year period 
following the veteran's separation from service.  

In a January 1999 statement, the veteran related that the 
compound at Phuoc Vinh was hit by hostile mortars on a few 
occasions when he was in Vietnam.  Afterwards, he had to go 
out and pick up bodies and place them in body bags.  He 
recalled a soldier named [redacted] who was hit by friendly fire.  
In March, he was on field duty with his unit, and came under 
fire outside the perimeter along the highway.  He also had to 
retrieve the body of a soldier who had drowned, and a 
sergeant threw a body bag at him.  He stated that another 
soldier lost his hand when a booby trap went off near the 
water bags.  He was unable to forget these incidents.  He had 
difficulty sleeping and often experienced nightmares.  

In April 1999, the NPRC reported that pages from the 
veteran's personnel file could not be located.  

At a personal hearing before a hearing officer at the RO in 
June 1999, the veteran testified regarding his previously 
reported stressors.  He stated that he heard that someone had 
been accidentally shot, and that several people from his 
platoon were wounded.  He did not recall those names.  He did 
recall that a [redacted] was killed on March 29, 1968.  
He picked up bodies four to five times, including the body of 
a man who had drowned.  He recalled sitting in a ditch and 
seeing flashes of light from the bombs going off in the 
distance.  He did not remember many of the events in Vietnam 
until he started going to the PTSD group meetings and 
discussing things with other veterans.  

A discharge summary from the Martinsburg VAMC indicated that 
the veteran was hospitalized at that facility from November 
15-19, 1999.  He reported that he served in Vietnam.  Mental 
status examination revealed that his speech was coherent and 
normal in tempo.  On cognitive functioning testing, he was 
oriented in all three spheres, and his immediate recall of 
three items was intact.  He had difficulty with serial 
seven's, but was able to remember the three items after this 
attempt.  He could spell "world" backwards without 
difficulty.  He was admitted to the psychiatric service and 
incorporated into the therapeutic community.  The discharge 
diagnoses were schizophrenia, PTSD, and poly-substance 
dependence in full sustained remission.  

The veteran submitted a copy of an article entitled "The 
Biology of Fear."  The article discussed PTSD and its 
symptoms.  

II.  Analysis

The threshold question in this case must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (Court) which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).  See also Morton v. West, 12 Vet. App. 477, 480 
(1999) (noting that the Federal Circuit, in Epps v. Gober, 
supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet. App. 124, 127 (1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Magana v. Brown, 7 Vet. App. 224 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not dispose of the issue.  The Board must 
then review the claim on its merits, account for the evidence 
which it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert, supra.  
Once a claim is well grounded, the presumption that opinions 
of physicians in favor of the claim are entitled to full 
weight no longer applies, and it is the task of the Board to 
assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet. App. 22, 
30 (1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, at 54.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  However, once a PTSD 
claim has been determined to be well grounded, that does not 
necessarily mean the claim will be granted.  The Court has 
emphasized that -

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  

Claims of service connection require that due consideration 
be given to the places, types, and circumstances of service, 
as indicated by a veteran's service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 1991).  In the case of 
any veteran who was engaged in combat with the enemy in 
active service during a period of war, the VA shall accept as 
sufficient proof of service connection such satisfactory lay 
or other evidence of service incurrence if consistent with 
the circumstances, conditions, of hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1999).  

At the time the veteran initiated his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f) (1996), the 
applicable regulation, provided, in pertinent part:  

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
in-service stressor.

That regulation was amended, and now provides, in pertinent 
part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  

64 Fed. Reg. 32,807 (Jun. 18, 1999), now codified at 
38 C.F.R. § 3.304(f) (1999).  That amendment implemented the 
Cohen decision, which held that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law expressed in the governing 
statute, 38 U.S.C.A. § 1154(b).  The effective date of the 
amendment is March 7, 1997, the date the Cohen decision was 
issued by the Court.  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

With regard to combat veteran status, in VAOPGCPREC 12-99 
(Oct. 18, 1999), the VA General Counsel reported that the 
determination of what evidence could be satisfactory as to 
whether a veteran "engaged in combat with the enemy," for 
purposes of analysis of a claim under 38 U.S.C.A. § 1154(b), 
necessarily depends upon the facts of each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
in each case, and assessment of the credibility, probative 
value, and relative weight of the evidence.  In addition, the 
General Counsel noted that there is no statutory or 
regulatory limitation upon the types of evidence that can be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Accordingly, any evidence which is 
probative of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy, 
and VA must consider any such evidence in connection with all 
other pertinent evidence of record.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for active 
service; except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1999).  See Doran 
v. Brown, 6 Vet. App. 283 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (1999).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
In addition, temporary flare-ups, even in service, will not 
be considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  

The governing regulation provides, in pertinent part:  

(a)  General.  A preexisting injury or disease 
will be considered to have been aggravated by 
active military, naval, or air service, where 
there is an increase in disability during such 
service, unless there is a specific finding that 
the increase in disability is due to the natural 
progress of the disease.

(b)  Wartime service; peacetime service after 
December 31, 1946.  Clear and unmistakable 
evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the 
preservice disability underwent an increase in 
severity during service.  This includes medical 
facts and principles which may be considered to 
determine whether the increase is due to the 
natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent 
no increase in severity during service on the 
basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, 
during and subsequent to service.

(1) The usual effects of medical and surgical 
treatment in service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated by 
service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of service.  
The development of symptomatic manifestations 
of a preexisting disease or injury during or 
proximately following action with the enemy or 
following a status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306 (1999).

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded.  The evidence 
reflects that he served in Vietnam.  In various statements, 
and at his personal hearings, he recalled several stressor 
events during his tour of duty in Vietnam.  Finally, VA 
medical personnel have diagnosed the veteran with PTSD, due 
to his experiences during service in Vietnam.  Since there is 
medical evidence of the claimed disability, evidence of an 
in-service stressor (i.e., the veteran's accounts, which are 
presumed credible at this stage), and medical evidence of a 
nexus between the veteran's service and PTSD, he has 
submitted a well-grounded claim of service connection for 
PTSD.  

As noted above, the establishment of a "plausible" claim 
does not dispose of the issue.  The Board must now review 
this aspect of the veteran's claim on its merits and account 
for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert, supra.  It is also the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999). 

Moving ahead to consideration on the merits, we note the 
record does not indicate that the veteran actually served in 
combat.  He was not awarded the Purple Heart, the Combat 
Infantryman Badge, or a similar combat citation.  
Furthermore, his MOS was listed as supply clerk, and he 
conceded under oath at his personal hearing in August 1996 
that he did not engage in combat.  Therefore, the benefit of 
38 U.S.C.A. § 1154(b) is not extended to him, and the Board 
specifically finds that the veteran did not engage in combat 
with the enemy.  The veteran has related several stressor 
events in Vietnam; however, the records provided by USASCRUR 
do not verify any of those events.  In fact, it appears that 
the veteran's unit may have become involved in sustained 
enemy action only after the veteran's tour of duty in Vietnam 
had already ended.  It is also noted that at his personal 
hearing in June 1999, the veteran testified that he only 
began to remember many of the stressors he experienced after 
he started discussing things with other veterans.  This 
suggests to the Board that his "recollections" may be 
based, in part, on the experiences or stories of others.  
Accordingly, the Board concludes that the record does not 
support the veteran's testimony regarding his non-combat 
stressors, and exposure to such stressors may not be 
conceded.  See Cohen, Moreau, Dizoglio, West v. Brown, Doran, 
supra.  

The record on appeal is replete with diagnoses of PTSD, by VA 
examiners and VA health care providers.  Complicating this 
matter is that there are a number of other diagnoses 
indicating other mental disorders, including paranoid-type 
schizophrenia, dysthymia, alcohol and substance abuse, etc., 
as well as opinions and treatment reports which indicated 
that the veteran did not have PTSD.  In a case such as this, 
we must depend upon the medical professionals to confirm 
whether, in fact, PTSD is a viable diagnosis, in the face of 
all the veteran's other problems.  As the Court has 
indicated, we are bound by a physician's opinion as to 
whether the stressors in a given case comport with the 
requirements for service connection of PTSD under the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM IV):

[A] clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed 
(unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals are experts 
and are presumed to know the DSM requirements 
applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis. . 
. .

In view of the subjective nature of the DSM-IV 
criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the 
asserted stressors, in terms of DSM-IV's two 
requirements, is a medical question requiring 
examination and assessment of the veteran by a 
mental-health professional.  See West 
(Carleton) v. Brown, 7 Vet. App. 70, 79 (1994) 
(noting that "a significant diagnostic feature of 
PTSD requires that the sufficiency of the stressor 
be clinically established").

Cohen v. Brown, supra, 10 Vet. App. at 140, 142.

However, the Board is not required to accept those diagnoses 
if they are based on uncorroborated or unverified non-combat 
stressors.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) (the Board is not 
bound to accept the opinions or diagnoses made by physicians 
who rely on the veteran's uncorroborated accounts of in-
service stressors).  The regulations and precedential case 
law clearly, and repeatedly, state that a grant of service 
connection for PTSD requires not only a diagnosis of PTSD, 
but credible supporting evidence that the claimed stressor 
actually occurred and an opinion that the current 
symptomatology was causally related to the claimed stressor.  
See 38 C.F.R. § 3.304(f) (1996 and 1999); Gaines; Cohen, 
Suozzi, supra.  The PTSD diagnoses in the record were made 
based solely on the veteran's recitation of his claimed in-
service stressors.  As discussed above, the Board has found 
that there is no supporting evidence that those stressors 
actually occurred, and combat with the enemy could not be 
conceded.  Therefore, these diagnoses are not sufficient upon 
which to establish service connection for PTSD, and service 
connection for that disorder may not be granted.  

With regard to the issue of whether the veteran's PTSD 
preexisted service, and was aggravated thereby, the Board 
notes that there is no contemporaneous medical evidence 
documenting that the veteran had been treated for, or 
diagnosed with PTSD either before his acceptance into service 
or at the time of his pre-induction examination.  
Nevertheless, following a review of the evidence, the Board 
is of the opinion that, if in fact he did have preexisting 
PTSD, it was not aggravated by service.  In reaching this 
conclusion, we point out that the veteran was not treated for 
PTSD in service, and in fact, the disorder was only first 
diagnosed in the 1990's.  Without any objective 
manifestations of a disorder in service, it may not be said 
that any preexisting disorder underwent permanent aggravation 
as a result of such military service.  Furthermore, the 
presumption of aggravation does not apply where a pre-service 
disorder did not increase in severity during service.  See 
Falzone, supra, Gahman v. West, 12 Vet. App. 406 (1999).  

While the record includes medical statements to the effect 
that the veteran's service aggravated his preexisting PTSD, 
those statements were made based on statements and a history 
provided by the veteran, and conflicting diagnoses were not 
discussed.  In an opinion provided in July 1998, a VA 
psychiatrist concluded that, not only did the veteran not 
have PTSD, but a nervous disorder was not present during 
service or at the time of his separation from service, and 
there was no evidence of any psychiatric impairments 
resulting from childhood sexual trauma prior to service.  The 
Board finds this opinion to be more probative on the matter 
because it was made based upon a review of the full record, 
rather than on the veteran's reported history.  In addition, 
the doctor discussed the chronology of the veteran's 
psychopathology, and provided a historical perspective on the 
diagnostic decision-making.  See Winsett, Bloom, supra.  In 
addition, the earliest medical evidence in the file 
documenting treatment for any psychiatric condition was dated 
in August 1970, and that hospitalization report reflects that 
the veteran was diagnosed with paranoid-type schizophrenia, 
not PTSD.  Therefore, service connection for PTSD on the 
basis of aggravation must also be denied.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that the Board's remand confers on the claimant, as a matter 
of law, the right to compliance with any remand orders.  In 
the Board's remands of September 1996 and December 1998, the 
RO was instructed to obtain the veteran's military personnel 
file and any other information that would corroborate his 
claimed in-service stressors.  The RO made numerous attempts 
to associate these records with the veteran's file; however, 
it was repeatedly reported that they were unavailable.  The 
undersigned finds that the Board's requests were essentially 
accomplished and appellate consideration at this time did not 
prejudice the veteran's claim.  

Finally, the Board notes that, in cases where a veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of his case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without those records.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Such an explanation has been provided 
above.  


ORDER

Service connection for PTSD is denied.  

		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

 

